NOT FOR PUBLICATION
                                                                                     FILED
                      UNITED STATES COURT OF APPEALS
                                                                                      MAR 04 2016
                              FOR THE NINTH CIRCUIT                               MOLLY C. DWYER, CLERK
                                                                                    U.S. COURT OF APPEALS




 CLETO SIQUEIROS,                                       No. 12-17024

                Petitioner-Appellant,                   D.C. No. 3:08-cv-02939-MMC

   v.
                                                        MEMORANDUM*
 WILLIAM KNIPP,

               Respondent-Appellee,



                      Appeal from the United States District Court
                         for the Northern District of California
                      Maxine M. Chesney, District Judge, Presiding

                         Argued and Submitted February 8, 2016
                               San Francisco, California




         *
              This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
Before:       TASHIMA and W. FLETCHER, Circuit Judges and
              GETTLEMAN,** Senior District Judge.

       California state prisoner Cleto Siqueiros appeals the district court’s denial of

his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. §

1291 and 28 U.S.C. § 2253, and we affirm.

       Under the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), petitioner is entitled to relief only if he demonstrates that the state

court’s denial of his claim was: (1) “contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States”; or (2) “based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C.

§ 2254(d). Petitioner contends that his trial counsel provided him with ineffective

assistance of counsel by failing to call as witnesses at trial his brother and wife.

Accordingly, “[t]he pivotal question is whether the state court’s application of the

Strickland standard was unreasonable.” Harrington v. Richter, 562 U.S. 86, 101

(2011). To establish a successful ineffective assistance claim under Strickland,

petitioner must have demonstrated both that trial counsel's conduct fell below an

objective standard of reasonableness, and that a reasonable probability exists that,



        **
              The Honorable Robert W. Gettleman, Senior United States District Judge for the
Northern District of Illinois, sitting by designation.

                                              2
but for counsel's substandard performance, the decision reached by the fact finder

would have been different. Strickland v. Washington, 466 U.S. 668, 688, 694

(1984).

      Because there are theories that could have supported the California Supreme

Court’s decision denying petitioner’s request for habeas relief that fairminded

jurists would not disagree are inconsistent with Strickland, petitioner’s claims fail.

See Harrington, 562 at 102. With respect to the first element of the Strickland

standard – performance – the state court could reasonably have concluded that,

given each of these witnesses’ significant bias and credibility issues, counsel’s

decision not to call them as trial witnesses fell within an objective standard of

reasonableness.

      The state court could also have reasonably determined that petitioner did not

suffer any prejudice from not having his brother and wife testify. In light of the

victim’s testimony that petitioner’s wife and brother tried to persuade her to accuse

someone else of the abuse, their testimony likely would have had a negligible

effect on the victim’s credibility. This is particularly true given petitioner’s own

testimony that he previously molested the victim, thereby corroborating the

victim’s testimony that abuse had occurred. Petitioner’s confession also weakened

the effect his wife’s testimony would have had because, contrary to her declaration,


                                           3
abuse had in fact occurred and was admitted by petitioner. Consequently,

petitioner is not entitled to habeas relief.

       AFFIRMED.




                                               4